Citation Nr: 1639571	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  08-33 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a disability of the left hip, claimed as secondary to a service-connected disability.  

2. Entitlement to service connection for a disability of the right hip, claimed as secondary to a service-connected disability.  

3. Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.

4. Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.

5. Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability.

6. Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected disability.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to November 1979 and from March 2003 to October 2004 with additional service in the Army Reserves.

This case comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In its decision, the RO denied claims for ten different benefits, including the claimed disabilities listed on the title page.  The Veteran initiated a timely appeal for all ten rulings.  However, two of the original claims were subsequently granted by the RO and two more were denied by the Board in a May 2015 decision and remand.  

The Board remanded the remaining issues for further development.  With respect to service connection for claimed disabilities of the bilateral knees and hips, the Agency of Original Jurisdiction (AOJ) complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issues of service connection for a cervical spine disability and a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1. The preponderance of the evidence favors the conclusion that the Veteran does not have a disability of the hips which was incurred in service or is otherwise related to any disease, injury or event in service and he has not had such a disability since VA received these claims in January 2007.  

2. The preponderance of the evidence favors the conclusion that the Veteran's current osteoarthritis of the knees was not incurred in service or in the first year after the Veteran's discharge from active duty and is not otherwise related to any disease, injury or event in service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a disability of the hips have not been met. 
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015)

2. The criteria for service connection for a disability of the knees have not been met.  38 U.S.C.A. § 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).


Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated his status as a veteran.  In a letter dated February 2007, the RO notified him of all the other elements necessary to establish his claims for service connection for disabilities of the hips and knees.

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.

The RO arranged for examinations of the Veteran and requested medical opinions on nature and etiology of the Veteran's claimed disabilities of the knees and hips in July 2007 and February 2008.  The AOJ obtained the report of another examination of the knees in May 2013.  The Board determined that these opinions were inadequate in May 2015 and remanded the claims with instructions to arrange new examinations.  The RO obtained the new examination reports in April 2016.   

The Board has carefully reviewed the April 2016 examination reports and medical opinions and finds that, with respect to the issues of service connection for claimed disabilities of the hips and knees, the opinions provided the information requested in the Board's prior remand instructions and are adequate for rating purposes.  See Stegall, 11 Vet. App. at 268.  The AOJ also complied with the other remand instructions which are pertinent to the resolution of the Veteran's hip and knee claims.  Specifically, the AOJ obtained updated VA treatment records and personnel records from the Defense Finance and Accounting Service (DFAS) and from the Defense Personnel Information Retrieval System (DPRIS) concerning the nature of the Veteran's reserve service.  

As the Veteran has not identified additional evidence pertinent to the claims and as there are no additional records to obtain, no further assistance to the Veteran is required to comply with VA's duty to assist.

II. Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Service connection is warranted for a disease first diagnosed after the claimant's discharge from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A Veteran may also be eligible for benefits if the claimed disability is proximately due to, the result of, or aggravated by a separate service-connected disability. See 38 C.F.R. § 3.310 (2015).

For certain chronic diseases, including arthritis, see 38 C.F.R. § 3.309 (a), the law presumes the disease was incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3) (2015).

During his first period of active duty service, the Veteran fell off a utility pole and injured his back in 1976.  In written statements submitted to VA, he explained that he landed on his back, received treatment in a hospital, and has experienced back pain since then.  Shortly after his first discharge from the Army, he was granted service connection for a lumbar spine disability, now diagnosed as degenerative disc disease of the lumbar spine.  In his notice of disagreement, the Veteran attributed claimed disabilities of the hips and knees to his 1976 in-service injury.  

Service Connection for a Disability of the Hips

The Veteran's in-service fall from a utility pole and resulting injury satisfies the requirement of an in-service disease or injury.  In February 2008, a VA examiner diagnosed him with bilateral trochanteric bursitis of the bilateral hips.  Although the most recent VA examiner did not identify any current disability of the hips, the presence of a disability at the time of the filing of a claim or during its pendency is sufficient to meet the current disability requirement, even if the disability resolves before the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, the evidence has established two of the requirements for service connection and the success of the Veteran's claim depends on whether a causal connection exists between that hip disability and service.  See Fagan, 573 F.3d at 1287.

For assistance in deciding several claims, the AOJ arranged for the Veteran to be examined by a physician assistant in July 2007.  According to the examination report, the Veteran reported sharp pain in the lateral aspect of his hips.  He also told the examiner about his recent treatment for hip pain, which included a steroid injection to the right trochanteric bursa.  He said that the injection gave him short term relief.  The examiner diagnosed the Veteran with right hip greater trochanteric bursitis.  He made no diagnosis with respect to the left hip and wrote that there was no left hip pathology found.  There was normal range of motion in both hips, with tenderness over the greater trochanter of the right hip.  The greater trochanter is the larger of "two processes below the neck of the femur."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1970 (32d ed. 2012).   

In the opinion of the July 2007 VA examiner, the Veteran's right hip trochanteric bursitis was not the secondary result of the service-connected lower back condition.  The examiner's report did not, however, include an opinion as to whether the left hip condition had been incurred in service.  Nor did it provide an explanation for the unfavorable opinion on the issue of secondary service connection.

The Veteran's hips were examined by another physician assistant in February 2008.  The Veteran told the examiner that he began to experience bilateral hip symptoms in 2000.  On physical examination, the hips appeared normal, without flexion contracture.  Unlike the first report, the February 2008 version identified tenderness of both greater femoral trochanters.  There was no pain on passive internal or external rotation, but the Veteran complained of pain through the entire arc of motion in other planes.  The examiner also reviewed an imaging study of the hips, which indicated no fractures or dislocations.  According to the study: "Both hip joint spaces are maintained and normal frogleg motions are noted."  

The examiner diagnosed greater femoral trochanteric bursitis of both hips.  The February 2008 VA examiner concluded that it was less likely than not that the Veteran's current condition was related to his service-connected lumbar spine condition.  To support this conclusion, the examiner offered the following explanation: "Review of orthopedic literature reveals no credible, peer reviewed studies that support the contention that degenerative changes of the spine may induce degenerative changes in extremity joints or non-immediately adjacent spinal segments."  
  
After the Board's most recent remand, the AOJ arranged an examination with a VA physician in April 2016.  The physician described the Veteran's hips as normal.  According to the examination report, range of motion was normal in both hips, both before and after repetitive use.  Both hips had normal muscle strength and there was no ankylosis of the hips.  The examiner reviewed x-rays of the hips, which indicated normal alignment and normal joint spaces.  The impression was "no focal abnormality is seen in the right or left hip joints."  

The April 2016 VA examiner's report includes a thorough summary of the relevant medical records, noting both the history of treatment with steroid injections and the diagnosis of traumatic bursitis.  But in the examiner's opinion, the Veteran's post-service bursitis was unrelated to his active duty service and also unrelated to his service-connected lumbar spine disability.  Bursitis, the examiner explained "is a temporary condition . . . [which] affects the bursa rather than the hip bone."  A bursa is "a sac or saclike cavity filled with viscid fluid and situated at place in the tissues at which friction would otherwise develop."  DORLAND'S, at 262.  

The examiner found it unlikely that bursitis developed in service, concluding that the most recent examination "was not consistent with an ongoing condition" and noting that all available enlistment and separation examination reports in service were normal.  Because the Veteran's hip bursitis was temporary, the examiner concluded that it was not aggravated by the Veteran's service-connected back condition.

In addition to the examination reports, the Board has considered the Veteran's medical records during and since military service.  On a report of medical history completed shortly before the end of his first period of active duty in 1979, the Veteran indicated previously experiencing swollen or painful joints, foot trouble, broken bones, and cramps in his legs.  But there are no complaints of pain concerning the hips and there is no evidence of in-service treatment for any disease or injury to the hips.

The Veteran's post-service medical records describe complaints of right hip pain in the summer and early autumn of 2007.  Treatment notes in July 2007 refer to right trochanteric bursitis.  The records confirm the Veteran's statement about receiving a right trochanteric bursa injection shortly before the first VA joints examination.  

Unlike the earlier VA examination reports, the April 2016 VA examination report provided clear opinions on all the questions needed to resolve the Veteran's claim for service connection for a bilateral hip disability.  The report discusses the service connection issue on both a direct and secondary basis and further addresses the probabilities of both in-service incurrence and aggravation by the Veteran's service-connected lower back disability.  The VA opinion was based on a personal examination of the Veteran's hips and an apparently accurate review of the available medical evidence.  For these reasons, the April 2016 VA medical opinion is adequate for rating purposes.

On the issue of whether a causal nexus exists between bilateral hip bursitis and military service - both directly and on a secondary basis - the Board finds that the most persuasive available evidence is the opinion of the April 2016 VA examiner.  The Board has also considered the written statements of the Veteran.  But these do not include much information about the history of his hip disability.  With respect to his hip claims, his written statements do little more than assert that his hip pain is the result of his 1976 back injury and current service-connected back disability.  Moreover, the Veteran's arguments are undermined by his statements to both the July 2007 and February 2008 examiners identifying 2000 as the approximate year of the onset of his post-service hip pain.  

The April 2016 VA examiner, by contrast, provided a clear explanation for the opinions given and that explanation was consistent with the other medical evidence.  For these reasons, the preponderance of the evidence demonstrates that the Veteran had a post-service disability of the bilateral hips (trochanteric bursitis), which has since resolved, and which is unrelated to the Veteran's 1976 fall from a utility pole and to the Veteran's service-connected lumbar spine disability.  

The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Because the preponderance of the evidence weighs against a finding that a causal connection exists between service and his post-service bilateral hip disability, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the claim must be denied.


Service Connection for a Disability of the Knees

The post-service medical evidence shows that he Veteran has been diagnosed with osteoarthritis of both knees.  Service treatment records describe treatment for complaints of pain in both knees in November 1975.  Thus, as in the case of the Veteran's hip disability claim, the evidence satisfies the current disability and in-service disease or injury requirements.  Moreover, in his notice of disagreement, the Veteran attributed his disability of the knees to his service-connected back injury. 

As part of the July 2007 VA examination, the physician assistant examined the Veteran's knees.  He told the examiner that he experienced a "pins and needles" sensation in his knees and ankles and pain radiating from his lower back to his left knee.  According to the VA examiner, the Veteran had full range of motion in both knees with no tenderness or instability.  There was "a small effusion" in the right knee and no effusion in the left knee.  The examination report indicates that no left knee or right knee pathology was found.  In the examiner's opinion, the radiation of lower back pain was likely the result of the service-connected lower back condition.  

When he met with the February 2008 VA examiner, the Veteran described the spontaneous onset of global peripatellar knee pain in approximately 1985.  He told the examiner that he experienced daily knee pain, which he estimated as 6 on a scale of 1 to 10.  The Veteran reported frequent bilateral knee effusion and instability symptoms.  On examination, the Veteran's knees appeared to be normal "without visible arthropathy or effusion."  Flexion in both knees was slightly below the 140 degrees reported by the previous examiner.  The examination report included an imaging study of the knees.  The impression was "[n]o evidence of fracture, dislocation, arthritic change, joint effusion, or other abnormality of either knee."  The examiner concluded that it was less likely than not that the Veteran's current knee symptoms were related to his service-connected back injury.  

A physician examined the Veteran in May 2013 and completed a VA disability benefits questionnaire, providing information about the Veteran's knee claims.  The diagnosis was bilateral knee sprain and osteoarthritis of the right knee.  According to the report, the Veteran told the examiner that he "has a history of hitting his left knee on a vehicle."  Flexion was somewhat less than normal (140 degrees) in both right (110 degrees) and left (115) knees.  The report indicates that there was no tenderness or pain to palpation on either knee.  Muscle strength and joint stability testing were normal.

The physician also reviewed the medical history, including the November 1975 complaints of knee pain and similar complaints of right knee pain in 1986, during the Veteran's reserve service. The examiner also reviewed records of a 1992 right knee x-ray, which was normal.  According to the physician, it was less likely than not that the Veteran's current knee conditions were the result of the claimed in-service event.  In his opinion, there was no evidence "that episodes of knee pain represent any significant condition based on physical examination and x-rays."    The May 2013 examining physician did not provide an opinion on aggravation or secondary service connection.

Because the previous examinations were inadequate, a new knees examination took place in April 2016.  The diagnosis was knee joint osteoarthritis.  Flexion was reduced to 70 and 80 degrees in the right and left knees, respectively.  However, the Veteran remained capable of repetitive use of the knees.  Muscle strength was normal and there was no ankylosis or instability.  The examiner reviewed two sets of imaging studies: 1) a February 2008 x-ray showing no fracture, dislocation, arthritic change or other abnormalities; and 2) an April 2016 x-ray showing osteoarthritic changes in both knees and soft tissue calcification posterior to the distal shaft of the femur in the right knee.

The April 2016 examiner attributed the Veteran's osteoarthritis "is a new condition not related to military service."  The examiner acknowledged records of knee complaints in service.  But it was unlikely, he explained, that either in-service complaint continued for very long because such a conclusion would be inconsistent with the normal x-ray findings in April 1992 and February 2008.  The examiner attributed the Veteran's in-service knee pain to bursitis.  Because bursitis "affects the bursa rather than the bone" the examiner wrote that the condition does not result in degenerative arthritis.  

The normal x-rays were also significant in the examiner's opinions on the issues of aggravation and secondary service connection.  Because there was no evidence of a leg length discrepancy or abnormal weight-bearing joints, the examiner explained that it was unlikely that the Veteran's arthritis was caused or aggravated the service-connected back disability.  According to the examiner, the Veteran's current knee condition "is more than likely secondary to aging, occupation related and body habitus considering his weight gain and being involved in labor intensive occupation such as a forklift driver and heavy truck unloading duties."  

In addition to these medical opinions, the Board has reviewed the records of medical treatment during and since service.  Some of the most significant information from these sources has already been summarized in the discussion above.  Although the 1979 report of medical history indicated previous experience with swollen or painful joints, the Veteran denied experiencing a "trick" or locked knee.  The Veteran made similar answers in the March 1988 report of medical history.  Service treatment records from July 1986 include an assessment of right knee bursitis.  The January 1998 report of medical examination, administered as part of the Veteran's reserve service, indicated normal lower extremities.  In the report of medical history from 1998, the Veteran denied swollen or painful joints and "trick" or locked knee.  The 2005 post-deployment health assessment at the conclusion of the Veteran's second period of active duty service mentioned complaints of foot pain, but no knee complaints.  

The Board has also reviewed the Veteran's statements on the issue of service connection for his knee conditions.  Like his statements about the hips, these are essentially assertions that his current knee disability is the result of his service-connected back injury.  On this issue and on the issue of direct service connection, the Board finds that the most persuasive evidence is the opinion of the April 2016 VA examiner, whose opinions on the knee issues are adequate for rating purposes.  His opinion was based on a personal examination and appropriately considered the nature of the Veteran's knee pain in service and the sequence in which arthritic changes developed in his knees years later.  

The April 2016 VA examiner's opinion is consistent with the diagnosis of bursitis in the Veteran's July 1986 service treatment records and is supported by the normal knee x-rays in 1992 and in 2008.  The examiner's opinion that arthritis developed as a result of aging years after separation from service is also supported by the July 2007 VA examiner's failure to identify any knee pathology and the February 2008 examiner's failure to identify arthritis.  

Service connection on a presumptive basis is potentially available if the Veteran's arthritis of the knees became manifest to a compensable degree within one year from the date of his separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  But in this case the earliest indication of arthritis was in May 2013 - more than eight years after the Veteran's most recent separation from service.  Moreover, the February 2008 x-ray report noting an absence of arthritic changes three years after service weighs heavily against the possibility that arthritis was present to a compensable degree during the first post-service year.  

For these reasons, the preponderance of the evidence favors the conclusion that the Veteran's current disability of the knees was not incurred in service and is unrelated to any in-service disease, injury or event - including the Veteran's documented complaints of knee pain in service.  The Board further finds that the Veteran's knee arthritis was not caused or aggravated by his service-connected back injury.


ORDER

Entitlement to service connection for a disability of the left hip is denied.  

Entitlement to service connection for a disability of the right hip is denied.  

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.


REMAND

For assistance in deciding the Veteran's claim for service connection for a disability of the left ankle, the AOJ obtained an opinion from the April 2016 VA examiner.  After examining the Veteran, the examiner identified no current disability of the left ankle.  Because there was no current left ankle disability, the examiner concluded no current disability was caused or aggravated by a service-connected lower back injury.  

Unfortunately, the VA examiner's opinion on the left ankle claim did not acknowledge the February 2008 VA examiner's diagnosis of a mild chronic sprain of the left ankle.  The Veteran may be legally eligible for service connection for a disability which existed at any time during the pendency of the claim, even if that disability resolves before the appeal is decided.  See McClain, 21 Vet. App. at 321. Because it fails to consider the possibility that a chronic ankle sprain related to service existed but resolved prior to the April 2016 examination, the opinion is inadequate and the appeal must be remanded.  On remand, the VA examiner should consider the February 2008 VA examination report and indicate whether the Veteran has ever had a left ankle disability related to service since the present claim was filed in January 2007.

The April 2016 VA examiner also provided an opinion on the issue of service connection for a cervical spine disability.  In the examiner's opinion, the Veteran's had "a pre-existing cervical spine condition prior to his second period of active duty service [and] there was no aggravation beyond its natural progression with imaging studies."  

The examiner's statement indicating the presence of a cervical spine disability which predated the Veteran's second period of active duty service potentially implicates the presumption of soundness.  See Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012).  Under this statutory presumption, except for defects, infirmities or disorders noted on an entrance examination, every veteran is generally presumed to have been in sound condition when examined, accepted and enrolled for service. See 38 U.S.C.A. § 1111 (2015).  The presumption applies to this case because the service treatment records corresponding to the Veteran's second period of active duty service (March 2003 to October 2004) do not include an entrance examination. .
"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (emphasis added).  On remand, the AOJ should obtain a new medical opinion as to whether any current cervical spine disability pre-existed service and, if it did, whether there is strong, unequivocal evidence establishing that this disorder was not aggravated by service.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since August 2015.  

2. After obtaining any identified and outstanding records, refer the claims file to the examiner who conducted the April 2016 VA examination for preparation of an addendum opinion.  If the April 2016 VA examiner is not available for any reason, the requested opinion should be obtained from another qualified person.  The entire claims file including a copy of this REMAND must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  If an examination is necessary, one must be provided.  

After reviewing the claims file including any information obtained as a result of the efforts required by this remand, the examiner indicate whether the Veteran has a current left ankle disability.  For the purpose of this claim for disability benefits, the examiner is advised that a current disability is any disability which existed when the Veteran filed his claim (January 2007) or any time during the pendency of the claim.  For this reason, the examiner should address the February 2008 VA examination report indicating a diagnosis of chronic left ankle sprain.

Even if the Veteran's chronic left ankle sprain resolved before the April 2016, VA examination, the examiner should provide a medical opinion on whether it is at least as likely as not (50 percent or greater probability) that the chronic left ankle sprain noted in February 2008 had its onset in service or was otherwise related to any disease, injury or event in service.  The examiner should also indicate whether it is at least likely than not that a chronic left ankle sprain was the result of or was aggravated by the Veteran's service-connected low back disability.

The examiner is also requested to review all records and respond to the following:

(a)What is the most appropriate cervical spine diagnosis at this time? 

(b) Is there unequivocal evidence that this or any other cervical spine disorder existed prior to entry into service? 

(c) If so, is there unequivocal evidence that this disorder did not undergo a permanent increase in severity (aggravation)?  

(d) If there is not unequivocal evidence that the disorder did not undergo a permanent increase in severity (aggravation), is it as least as likely as not (50 percent probability or higher) that the disorder existed during service or is related to any in-service event or occurrence?

A comprehensive medical rationale is requested for all opinions and findings entered.  If it is determined that the matters cannot be fully addressed without an examination, such examination should be scheduled.

3. If the examiner is unable to offer the requested opinion, it is essential for the examiner to explain why an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4. The AOJ must ensure that the requested examination report is in compliance with the directives of this remand.  If it is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


